Citation Nr: 1208065	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  12-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for liver cancer, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for nerve damage of the bilateral hands and feet, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Within his February 2012 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  That same month, however, the Veteran's accredited representative indicated that the Veteran wished to withdraw his hearing request.  

The Board has reviewed a partial VA file for the Veteran on Virtual VA.  At this juncture, although VA is moving toward a virtual system, it is not in place for all regional offices or all Veterans.  This Veteran's claims file is a paper file.  As such, all documents must be associated with the claims file in paper form.  A review of the virtual record reveals no additional evidence regarding the issues on a appeal-that is, none that has not already been associated with the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Action Ribbon during military service, and his exposure to combat is thus presumed.  

2.  The Veteran did not set foot in the Republic of Vietnam during military service and is thus not presumed to have been exposed to herbicides, including Agent Orange.

3.  Competent evidence has not been presented establishing onset of colon cancer during military service or within a year thereafter, as the result of a disease or injury incurred therein, or as secondary to herbicide exposure.  

4.  Competent evidence has not been presented establishing onset of lung cancer during military service or within a year thereafter, as the result of a disease or injury incurred therein, or as secondary to herbicide exposure.  

5.  Competent evidence has not been presented establishing onset of liver cancer during military service or within a year thereafter, as the result of a disease or injury incurred therein, or as secondary to herbicide exposure.  

6.  Competent evidence has not been presented establishing onset of any neurological disorder of the upper or lower extremities during military service or within a year thereafter, as the result of a disease or injury incurred therein, as secondary to herbicide exposure or as the result of a service-connected disability.  

7.  Competent evidence has not been presented of a current diagnosis of PTSD.  

8.  Competent evidence has not been presented establishing onset of bilateral hearing loss during military service, within a year of separation, as the result of any incident therein, or as the result of a service-connected disability.  

9.  Competent evidence has not been presented establishing onset of tinnitus during military service, as the result of any incident therein or as the result of a service-connected disability.  

10.  Service connection has not been granted for any disability.  


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred during active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2.  Lung cancer was not incurred during active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

3.  Liver cancer was not incurred during active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

4.  Nerve damage of the hands and feet was not incurred during active military service, may not be presumed to have been incurred therein, and does not result from a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

5.  PTSD was not incurred in or aggravated by military service, and is not due to any incident of such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

6.  Bilateral hearing loss was not incurred in or aggravated by military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  

7.  Tinnitus was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  

8.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Veteran had active military service from March 1968 to December 1969 as a member of the U.S. Navy.  He served aboard multiple naval vessels, including the U.S.S. New Jersey.  According to his DD Form 214, he was awarded the Combat Action Ribbon for his service.  

According to his service treatment records, the Veteran was without significant abnormalities upon examination for service entrance in March 1968, and he was accepted into active military service.  The Veteran sought treatment for soreness of the left ankle in December 1968.  A four-week history of left ankle pain was reported, without specific injury.  Tenderness was noted over the medial and collateral ligaments.  His left ankle was placed in a cast.  On examination for service separation in September 1969, the Veteran was without any significant abnormalities, with the exception of a vaccination scar of the upper left arm.  In October 1969, the Veteran was treated for a dislocation of the left thumb.  His thumb dislocation was reduced in the emergency room, and he was returned to duty.  

The Veteran's current service connection claim was received in March 2010.  He alleged that during military service, he was exposed to various chemicals, including herbicides such as Agent Orange, while serving aboard naval vessels.  He denied smoking, drinking alcohol, or using illegal drugs during or after service.  

In a May 2009 memorandum of record, the U.S. Army and Joint Services Records Research Center (Research Center) stated that in its research, it could find no evidence that U.S. Navy or Coast Guard ships transported herbicides to Vietnam, or that such ships used, stored, or tested herbicides.  Finally, the Research Center could not confirm that any service member stationed aboard ship was exposed to herbicides due to contact with aircraft flying overhead, or with equipment used in Vietnam.  

VA medical treatment records have been obtained in association with his claim.  A February 2010 VA clinical notation confirmed a diagnosis of colon cancer with metastases to the liver and lungs.  Also in February 2010, a PTSD screening was reported as positive.  On psychiatric follow-up that same month, the Veteran denied symptoms related to PTSD, but did report poor sleep since returning from Vietnam.  The final impression was of no mental health condition requiring further intervention.  

A VA Agent Orange protocol examination was afforded the Veteran in February 2010.  He reported exposure to some sort of powder, possibly herbicides, while serving as a gunner aboard ship.  He also thought his food might have been sprayed with Agent Orange.  He denied going inland in Vietnam while serving offshore.  On physical examination, colon cancer with metatases to the liver and lungs was confirmed.  

According to a June 2010 report of contact, the Veteran stated he was exposed to second-hand smoke, asbestos, paint, cleaning solvents, gun powder, and other chemicals during his service aboard ship.  He also clarified his claim.  Specifically, he asserted that his chemotherapy treatments had resulted in nerve damage of the hands and feet.  That same month, the Veteran submitted a June 2010 statement from S. Kent Callahan, M.D., a private physician treating the Veteran for cancer.  Dr. Callahan stated that the medications used to treat the Veteran's cancer had resulted in severe neuropathy of the hands and feet, and also resulted in balance problems.  

In July 2010, the Veteran's claims file was presented to a VA physician for an opinion regarding the etiology of his colon cancer.  The examiner noted the Veteran's history of naval service aboard a battleship off the shore of Vietnam.  Also noted was a February 2010 chest X-ray which was negative for pleural thickening or any other indications of asbestosis.  Based on these findings, the examiner concluded the Veteran's colon cancer was unrelated to asbestos exposure, as asbestos exposure was not confirmed within the record, and colon cancer is not caused by or associated with asbestos exposure.  

The Veteran has been afforded periodic consultations with a VA psychologist during the pendency of this appeal.  He has reported a longstanding history of poor sleep and insomnia, with recurrent nightmares of his experiences in Vietnam.  According to an October 2010 consultation report, the Veteran felt he had symptoms of PTSD, chiefly sleep disturbances, and intended to apply for service connection for his PTSD.  A diagnosis of a psychiatric disorder was not rendered by a VA examiner at that time, or on any subsequent occasion.  The Veteran requested information on evaluation and treatment for PTSD and was given a consultation referral to the PTSD outpatient clinic.  A February 2011 clinical notation listed a diagnosis of depression due to his medical condition.  

The Veteran was afforded a VA psychiatric examination in February 2011.  His receipt of the Combat Action Ribbon was noted by the examiner, and his medical history was also reviewed.  When asked to describe his most traumatic experience during service, the Veteran reported being exposed to toxins while aboard ship, including asbestos, Agent Orange, and mustard gas.  He stated the crew members were not given respirators while handling these chemicals, and thought this exposure had resulted in his current disabilities.  After examining the Veteran and reviewing his medical history, the examiner diagnosed a mood disorder with features of anxiety and depression, secondary to the Veteran's various health issues, including his cancer.  Regarding a possible PTSD diagnosis, the examiner stated the Veteran's reported symptoms, primarily insomnia and sleep disturbances, were "subthreshold" for such a diagnosis.  

In July 2011, the Veteran was afforded a VA audiological consultation.  Along with a decrease in audio acuity, the Veteran reported tinnitus and vertigo.  On audiological testing, the Veteran's average pure tone threshold was 61dBs in the right ear and 58dBs in the left ear.  Speech recognition was described as good, with scores of 80 percent bilaterally.  After examining the Veteran, the VA audiologist diagnosed moderate sensorineural hearing loss bilaterally, sloping to moderately severe hearing loss in the higher frequencies.  He was afforded hearing aids.  

In January 2012, the Veteran's claims file was presented to a VA audiologist for a medical opinion regarding the etiology of his hearing loss and tinnitus.  His claims file was reviewed by the examiner prior to the drafting of the medical opinion.  The examiner noted the Veteran's reports of hearing loss, tinnitus, and vertigo.  His vertigo was noted to have had its onset at the time he started chemotherapy, and was attributed to the same.  The Veteran's in-service noise exposure included use of pneumatic tools and close proximity to the firing of the battleship's guns.  He denied being issued or using hearing protection during service.  After service, the Veteran served as a corrections officer, which involved occasional small arms training and firing.  He stated he wore hearing protection on those occasions.  The examiner noted that the Veteran's hearing acuity both at service entrance and separation was within normal limits, and he did not report hearing loss or tinnitus on those occasions.  Thereafter, while the Veteran occasionally sought various VA benefits following service, he did not complain of or seek treatment for hearing loss until recently, upon filing his current claim.  The examiner noted that the current claim was received approximately five years after the Veteran had begun chemotherapy, and that "hearing loss has been related to chemotherapies," such that it is customary to monitor the hearing acuity of patients undergoing chemotherapy.  Additionally, the "configuration, extent, severity and progression" of the Veteran's hearing loss was not consistent with noise-induced hearing loss or tinnitus.  Based on these facts, the audiologist stated the Veteran's hearing loss and tinnitus were not caused by military service.  

Private medical records received during the pendency of this claim from Group Health Oncology confirm a current diagnosis of colon cancer, with metastases to the lungs and liver.  These records indicate the Veteran's colon cancer was diagnosed in approximately 2005, with a positive response to chemotherapy treatment.  By approximately 2007, however, he experienced a recurrence of his colon cancer, with metastases to the lungs and liver.  Chemotherapy was resumed at that time.  

In February 2012, a medical opinion was received from Gayatri Reddy, M.D., a private physician who had treated the Veteran's various carcinomas since approximately 2005.  Dr. Reddy stated that he "believed [the Veteran] was exposed to asbestos, radiation, pesticides, and Agent Orange."  Currently, the Veteran had metastatic rectal cancer which was unresponsive to current treatments and, in Dr. Reddy's opinion, "there is more than a 50/50 chance that his cancer was caused by harmful toxins he was exposed to while serving in the military."  Dr. Reddy further noted that the Veteran did not have a history of smoking, drug use, or consumption of alcohol, and his occupational history as a school teacher and corrections officer indicated no occupational hazards for the development of cancer.  Finally, the Veteran's parents had lived to ages 89 and 90, suggesting "longevity" in his family.  

During the pendency of this appeal, the Veteran also initiated a claim for Social Security disability benefits.  The medical records associated with this claim were requested and received by VA, and have been included in the above discussion.  

II.  Legal Analysis

The Veteran seeks service connection for multiple disabilities.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain statutorily-prescribed disabilities, such as psychoses, organic diseases of the nervous system, and malignant tumors, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Prior to the initiation of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  Finally, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Additionally, any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These disorders include acute and subacute peripheral neuropathy and respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea).  38 C.F.R. § 3.309(e).  In order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit  confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a deep water naval vessel on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 27-97 (July 23, 1997).  

In the present case, the record currently does not reflect that the Veteran was present on the landmass or inland waterways of Vietnam.  His service records confirm that he served aboard the U.S.S. New Jersey, a battleship with confirmed service off the coast of Vietnam between September 1968 and April 1969.  Naval records do not suggest, however, and the Veteran does not allege, that this vessel ever docked in or entered the inland waterways of Vietnam.  Thus, the Board must conclude, pursuant to 38 C.F.R. § 3.307(a)(6)(iii), that the Veteran was never present on the landmass or in the inland waterways of Vietnam, and herbicide exposure may not be presumed under the law.  Additionally, the Board has noted the Veteran's reports of possible exposure to herbicides while aboard ship off the coast of Vietnam, including his reports of having seen aboard ship black barrels marked with orange and other colored labels indicating herbicides.  According, however, to the May 2009 memorandum of record issued by the Research Center, noted above, herbicides were not transported, used, or deployed from U.S. Navy vessels, and the Research Center is unable to confirm any herbicide exposure for veterans serving aboard such vessels without a presence on the landmass or in the inland waterways of Vietnam.  Thus, the Board is forced to conclude that herbicide exposure may not be presumed, and has not been established via credible or competent evidence.  

The Board next notes the Veteran has been granted the Combat Action Ribbon, indicating participation in combat during service.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . .  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  

See also 38 C.F.R. § 3.304(d).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A Veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Finally, regardless of the Veteran's contentions in respect to his present claims, VA must also consider service connection on any applicable and pertinent basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  Therefore, service connection on all plausible bases will be considered in adjudicating the Veteran's service connection claims below.  

a.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In May 2010, June 2010, August 2010, September 2010, and January 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2010 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the September 2010 and February 2012 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in January 2012.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but subsequently declined such a hearing.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran submitted new evidence directly to the Board in February 2012, along with a signed a waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  




b.  Colon, lung, and liver cancers

The Veteran seeks service connection for cancers of the colon, lungs, and liver.  The general legal criteria for the award of service connection have already been noted above, and need not be repeated here.  

As noted above, VA must consider all pertinent bases for service connection, regardless of the scope of the Veteran's contentions.  See Schroeder, 212 F. 3d at 1271.  Review of the record, including the service treatment records, does not indicate, and the Veteran does not allege, the onset of any form of cancer or any other malignancy during active military service, or within a year thereafter.  Colon cancer was first diagnosed, with subsequent metastases to the lungs and liver, in approximately 2005, over 30 years after service separation, and no medical expert has suggested onset of the Veteran's cancers prior to that date.  Therefore, in the absence of competent evidence in support thereof, service connection for colon, lung, and liver cancer must be denied as not incurred in service or shown within a year thereafter.  

Rather, the Veteran has consistently asserted that his cancers are the result of exposure to Agent Orange and other toxins during active military service.  In support thereof, he has submitted the February 2012 statement of Dr. Reddy, who also suggested such an etiological nexus was likely.  For the reasons to be discussed below, however, the Board finds, upon review of the totality of the record, that the preponderance of the evidence is against the award of service connection for these claimed disabilities.  

Regarding the February 2012 statement of Dr. Reddy, the Board finds this opinion to be too speculative to establish a nexus between the Veteran's service and his subsequent development of colon, liver, and lung cancer many years later.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In reviewing Dr. Reddy's opinion, the Board concedes both that Dr. Reddy is a competent medical professional able to render diagnoses of various carcinomas and, having treated the Veteran since the mid-2000s, he has some expertise regarding the specific facts of the present case.  The Board also notes, however, that Dr. Reddy began treating the Veteran over 30 years after his separation from military service, and therefore has no firsthand knowledge of the circumstances of the Veteran's service or his medical condition at that time.  In rendering his opinion, Dr. Reddy stated his belief that the Veteran was exposed to "asbestos, radiation, pesticides, and Agent Orange" during military service, but did not provide any basis for this belief, apparently other than the Veteran's own reported history.  As already discussed above in greater detail, exposure to herbicides is neither presumed in the present case, nor directly established by the evidence of record.  Likewise, the Veteran has not submitted evidence to establish, or even suggest, exposure to pesticides or radiation during his military service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311 (laws and regulations regarding the establishment of and presumptions related to exposure to ionizing radiation during service).  Thus, any medical opinion based solely on the Veteran's unsubstantiated self-reported history regarding exposure to herbicides, radiation, or pesticides is of no probative value and is rejected by the Board.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or unsubstantiated factual basis).  

Regarding the Veteran's reported exposure to asbestos, no specific statutory or regulatory guidance exists with regard to a claim of service connection for an asbestos-related disease.  The Secretary of VA has, however, long acknowledged the presence of asbestos aboard U.S. naval vessels, and provided guidelines for considering asbestos compensation claims in the VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos" (Manual).  VA must analyze the Veteran's claim under the Secretary's guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527   (1993).

In the Manual, it is acknowledged that inhalation of asbestos fibers can result in fibrosis and tumors and can produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  In the present case, the February 2012 opinion statement from Dr. Reddy suggested exposure to "harmful toxins" during service resulted in the Veteran's colon cancer.  Dr. Reddy did not, however, provide any rationale to substantiate an etiological nexus between possible asbestos exposure of unknown levels and a current diagnosis of colon cancer.  In contrast, a VA physician stated in July 2010 that an etiological nexus was not known to exist between asbestos exposure and colon cancer.  Additionally, the VA physician noted that the Veteran's lungs did not, on recent X-ray, display pleural thickening or any other indications of asbestos exposure, suggesting such exposure was minimal.  Based on the lack of a provided rationale, the Board must find Dr. Reddy's opinion to be both speculative and of minimal probative value.  

Finally, although the Veteran does have a confirmed diagnosis of lung cancer, both private and VA physicians have indicated the cause of this cancer to be a metastasis from the colon, without evidence of primary origin of cancer within the lungs themselves.  As noted above, a recent chest X-ray did not indicate pleural thickening or other indications of asbestosis.  Therefore, the evidence does not suggest, and VA need not further develop or address, service connection for lung cancer as due to possible asbestos exposure.  

The Veteran has himself alleged that his cancer of colon, lungs, and liver results from his exposure to various toxins during military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Carcinogenic disorders are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, service connection for cancer of the colon, lungs, and liver must be denied, as these disabilities are not shown to have been incurred during military service, within a year thereafter, or as the result of any incident therein.  Additionally, herbicide, radiation, or other toxin exposure has not been established in the present case.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Nerve damage of the hands and feet

The Veteran seeks service connection for nerve damage of the hands and feet.  The general legal criteria for the award of service connection have already been noted above, and need not be repeated here.  

As noted above, VA must consider all pertinent bases for service connection, regardless of the scope of the Veteran's contentions.  See Schroeder, 212 F. 3d at 1271.  Review of the record, including the service treatment records, does not indicate, and the Veteran does not allege, onset of any neuropathy of the upper or lower extremities during active military service, or within a year thereafter.  Although the Veteran did experience minor musculoskeletal injuries to his left ankle and thumb during service, these were treated at the time and not noted to have nerve involvement, and the Veteran did not complain of any residuals thereof for many years following service.  The Veteran first reported neurological disorders of the hands and feet in the mid to late 2000s, over 30 years after service separation, and no medical expert has suggested onset of the Veteran's neuropathy prior to that date.  Therefore, in the absence of competent evidence in support thereof, service connection for nerve damage of the hands and feet must be denied as not incurred in service or shown within a year thereafter.  Service connection for nerve damage as due to herbicide exposure must also be denied, as herbicide exposure has not been established in the present case.  

Rather, the Veteran has alleged that the chemotherapy treatment used to treat his colon, liver, and lung cancer has resulted in nerve damage to his extremities, and this contention is supported by the June 2010 statement of Dr. Callahan, a private physician.  Although the Board concedes that service connection on a secondary basis may be granted generally pursuant to 38 C.F.R. § 3.310 for a disability caused or aggravated by a service-connected disability, or the treatment therefore, such an award is not warranted in the present case.  As the Board has denied service connection for colon, liver, and lung cancer above, it must logically follow that any secondary service connection claim derived from those disabilities must also be denied.  

In conclusion, service connection for nerve damage of the hands and feet must be denied, as these disabilities are not shown to have been incurred during military service, within a year thereafter, or as the result of any incident therein.  Additionally, herbicide exposure has not been established in the present case, and service connection as secondary to a service-connected disability is also not warranted, as the Veteran has not been granted service connection for cancer of the colon, liver, or lungs.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361; Gilbert v. Derwinski, 1 Vet. App. at 55-57.  

d.  PTSD

The Veteran seeks service connection for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary, however, may rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  In the present case, because the Veteran was awarded the Combat Action Ribbon, exposure to combat is presumed.  

Nevertheless, after reviewing the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for PTSD.  Central to any claim for service connection is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although an initial PTSD screening was positive in February 2010, a VA examiner performing clinical follow-up that same month determined that no mental health disability requiring further intervention was present.  On VA consultation in October 2010, a VA examiner again declined to diagnosis PTSD, and although the Veteran was given a referral to the VA PTSD outpatient clinic, this was by his own request.  Subsequent diagnoses of depression and a mood disorder were afforded the Veteran, but these were noted to be of recent onset and resulting from his current serious health concerns.  The Veteran was afforded a VA psychiatric examination in February 2011 to address the presence and etiology of any current psychiatric disability, and his medical history was reviewed by the examiner at that time.  Upon examining the Veteran and reviewing his history, the examiner concluded that the Veteran's symptoms were "subthreshold" for a diagnosis of PTSD.  Instead, the diagnosis was a mood disorder of recent onset due to his various medical issues.  Hence, the Board must conclude that a current diagnosis of PTSD has not been established, and thus service connection for PTSD is not warranted.  

In so deciding, the Board is cognizant of the holding in McClain v. Nicholson, in which the U.S. Court of Appeals for Veterans Claims (Court) determined that service connection could be granted for a disability if it was present at any time during the processing of a claim, even if it had subsequently resolved by the time adjudication had become final.  McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  The present case is distinguishable, however, in that the Board does not find a diagnosis of PTSD has been established at any time during the pendency of this appeal.  Although the Veteran has reported some symptoms potentially attributable to PTSD, such as sleep disturbances and nightmares, and was positive in February 2010 for at least one clinical indicator of PTSD, various VA medical examiners ultimately determined that such a diagnosis was and is not warranted for any period during the pendency of this appeal.  The Board therefore finds the preponderance of the evidence to be against a diagnosis of PTSD at any time during the pendency of this appeal.  

The Veteran himself asserts that he currently has PTSD.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Psychiatric disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, service connection for PTSD must be denied, as the Board finds that the preponderance of the evidence is against a current diagnosis of such a disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361; Gilbert v. Derwinski, 1 Vet. App. at 55-57.  

e.  Bilateral hearing loss and tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the present case, the Veteran has current diagnoses, for VA purposes, of bilateral hearing loss and tinnitus, confirmed on VA examination in July 2011.  Additionally, as the Veteran is afforded the 38 U.S.C.A. § 1154(b) presumptions for combat veterans and has reported acoustic trauma consistent with the circumstances of service, such acoustic trauma as naval gunfire and the use of power tools during service is conceded by the Board.  Nevertheless, regardless of the § 1154(b) combat presumption, an etiological link must still be demonstrated in order for service connection to be awarded.  See Wade, 11 Vet. App. at 305.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for bilateral hearing loss and tinnitus.  Upon presentation of the Veteran's claim to a VA audiologist in January 2012, the audiologist noted that the current claim was received approximately five years after the Veteran had begun chemotherapy, and that hearing loss has been related to such treatment, such that it is standard practice to monitor the hearing acuity of patients undergoing chemotherapy.  Additionally, the "configuration, extent, severity and progression" of the Veteran's hearing loss was not consistent with noise-induced hearing loss or tinnitus.  Based on these facts, the audiologist concluded the Veteran's hearing loss and tinnitus were not caused by military service.  As the Veteran has not presented any competent evidence to the contrary, the Board must conclude that service connection for bilateral hearing loss and tinnitus is not warranted.  

The Veteran has himself alleged a nexus between his hearing loss and tinnitus and his military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see Buchanan v. Nicholson, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is certainly competent to testify regarding such symptoms as a ringing in the ears and a perceived loss of audio acuity.  The absence within the record, however, of any complaints or treatment for hearing loss or tinnitus during or following service suggests against the continuity of such symptomatology following service, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, acoustic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

Finally, the Board notes that while the Veteran's hearing loss and tinnitus have been attributed to his treatment for colon cancer.  He has not been granted service connection for that disability, so the award of service connection for hearing loss and tinnitus on a secondary basis pursuant to 38 C.F.R. § 3.310 is not warranted.  

In conclusion, service connection for bilateral hearing loss and tinnitus must be denied, as such disorders were not incurred during military service or as the result of any incident, disease, or injury therein, and are not shown to have been caused or aggravated by a service-connected disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361; Gilbert v. Derwinski, 1 Vet. App. at 55-57.  

f.  TDIU

The Veteran seeks a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, the Veteran's multiple service connection claims have been denied by the Board, and no current service connection claim remains pending.  Additionally, review of the record does not presently indicate that he has in the past been granted service connection for any disability; thus, he has not been assigned a schedular evaluation for any disorder.  As 38 C.F.R. § 4.16 presupposes the award of service connection and a schedular rating, the lack thereof effectively renders the present TDIU claim moot as a matter of law.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


(CONTINUED ON NEXT PAGE)



















ORDER

Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for liver cancer, to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for nerve damage of the hands and feet, to include as secondary to a service-connected disability, is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


